Citation Nr: 9916598	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to August 
1950.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 RO rating decision that denied the 
veteran's application to reopen a claim for service 
connection for an acquired psychiatric disorder.  In a 
February 1998 decision, the Board denied the application.  

The veteran then appealed to the U.S. Court of Veterans 
Appeals (which has recently been renamed the U.S. Court of 
Appeals for Veterans Claims) (Court).  In an October 1998 
motion to the Court, the VA Secretary requested that the 
Board's February 1998 decision be vacated and remanded in 
order for the Board to apply the "new and material 
evidence" definition of 38 C.F.R. § 3.156(a) as required by 
the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In a December 1998 order, the Court granted the 
VA Secretary's motion, and the case was returned to the 
Board.  In May 1999, the veteran's representative at the 
Board provided additional written argument.
 

FINDINGS OF FACT

1.  In January 1991, the Board denied the veteran's 
application to reopen her claim for service connection for an 
acquired psychiatric disorder.

2.  The evidence submitted since the January 1991 Board 
decision is cumulative or redundant of previously considered 
evidence.


CONCLUSION OF LAW

The additional evidence received subsequent to the Board's 
decision of January 1991, denying the veteran's application 
to reopen her claim for service connection for an acquired 
psychiatric disorder, is not new; the claim for service 
connection is not reopened; and the January 1991 Board 
decision is final. 38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 
C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Service incurrence for a psychosis will be presumed if it is 
manifest to a compensable degree within one year from the 
date of termination of active service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998).  A personality disorder is not a 
disability for VA compensation purposes and is not service 
connectable.  38 C.F.R. § 3.303(c) (1998).

A claim for service connection for a psychiatric disorder was 
denied by the RO in an unappealed November 1965 decision, and 
applications to reopen the claim were denied by the Board in 
August 1984, December 1987, and January 1991.  Evidence on 
file at the time of these decisions included service and 
post-service medical and personnel records, and numerous 
statements from the veteran.  It was essentially held that 
the veteran only had a personality disorder (which may not be 
service connected) during service, and that an acquired 
psychiatric disorder, including a psychosis, first appeared 
years later and was not related to service.

The January 1991 Board decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted. 38 U.S.C.A. §§ 5108, 7104; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In Hodge, the Federal Circuit struck down the Court-made 
definition of "material" evidence and held that the 
definition of "material" evidence which must be applied is 
that found in 38 C.F.R. § 3.156(a).  However, for a 
previously denied claim to be reopened, evidence must be 
submitted which is both "new" and "material," and Hodge 
did not affect the established definition  (in both 38 C.F.R. 
§ 3.156(a) and Court decisions) of "new" evidence being 
evidence which is neither cumulative nor redundant.  Vargas-
Gonzalez v. West, No. 96-536 (U.S. Vet. App. April 12, 1999).  
On further review of the case, the Board finds that, since 
the January 1991 Board decision, the veteran has not 
submitted evidence which is "new," and thus the Board need 
not decide whether the additional evidence is also 
"material."

In April 1995, the veteran applied to reopen her claim for 
service connection for a psychiatric disorder.  Since the 
January 1991 Board decision, she has submitted duplicate 
copies of her August 1950 service discharge medical 
examination and her discharge document (DD Form 214).  These 
documents were considered in the last Board decision; they 
are redundant and not new evidence.  The veteran has also 
submitted several more written statements of her own, 
referring to previously considered treatment records and 
generally asserting that her psychiatric disorder is due to 
service.  Her statements are repetitive or cumulative of 
those she made in the past, and considered by the Board in 
January 1991, and such statements do not constitute new 
evidence. 

Accordingly, the Board concludes that new evidence to reopen 
the veteran's claim for service connection for an acquired 
psychiatric disorder has not been submitted, and the January 
1991 Board decision remains final.


ORDER

The veteran's application to reopen a claim for service 
connection for an acquired psychiatric disorder is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

